Exhibit 10.19

 

*** Indicates CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.

 

A330 FINANCING LETTER AGREEMENT No.1

 

As of December 21, 2000

 

Northwest Airlines, Inc.

2700 Lone Oak Parkway

Eagan, Minnesota 55121

 

Attention:                           Mr. Daniel B. Matthews,

Senior Vice President Finance & Treasurer

 

Re:                               A330-300 AIRCRAFT FINANCING AND ASSET VALUE
SUPPORT

 

Gentlemen:

 

Northwest Airlines, Inc. (“NWA”) and AVSA, S.A.R.L. (“AVSA”) have entered into
an Airbus A330-300 Purchase Agreement dated as of even date herewith (the
“Agreement”) which covers, among other matters, the sale by AVSA and the
purchase by NWA of certain A330-300 aircraft (the “Aircraft”) as described in
the specifications annexed to said Agreement. NWA and AVSA have agreed to set
forth in this A330 Financing Letter Agreement No. 1 (this “Letter Agreement”)
certain additional terms and conditions regarding the sale of the Aircraft
provided for in the Agreement. The terms “herein”, “hereof” and “hereunder” and
words of similar import refer to this Letter Agreement. Capitalised terms used
herein and not otherwise defined in this Letter Agreement will have the meanings
assigned thereto in the Agreement. The term “affiliate”, when used in the
context of AVSA, shall include Airbus Finance Company Limited (“AFC”) or any of
its affiliates and Airbus Industrie Financial Services (“AIFS”) or any of its
affiliates.

 

This Letter Agreement shall not constitute part of the Agreement, but shall be a
separate and independent contract of financial accommodation.

 

A.                                    Aircraft Financing

 

1.0                               Availability and Exposure

 

1.1                               In determining the availability of financing
for NWA at delivery of each Aircraft, Exposure (as defined hereafter) under
these financing arrangements and those arrangements in respect of certain other
aircraft and spare parts will be aggregated. Exposure is defined as the
aggregate of (a), (b), (c), (d), (e) and (f) where (a) will be the aggregate
outstanding principal amount from time to time under the Credit

 

1

--------------------------------------------------------------------------------


 

Agreement in respect of A319 and A320 aircraft dated as of 23 January 1998
between NWA as borrower and AFC as initial lender and administrative agent as
amended by the Credit Agreement Amendment Agreement No 1 dated as of 1 July 1999
(the “A319 Credit Agreement”), (b) will be the aggregate outstanding principal
amount from time to time under any credit agreement entered into between NWA as
borrower and AVSA or an affiliate of AVSA as initial lender and administrative
agent in respect of A319 or A320 aircraft excluding any amounts identified in
(a), (c) will be the aggregate outstanding principal amount from time to time
under the A330 Short-Term Credit facility described herein where AVSA or an
affiliate is the Lender, (d) will be the aggregate principal amount outstanding
under the EETC Participation described herein regardless of which entity is
holding the certificates, (e) will be the higher of (i) the aggregate principal
amount actually outstanding and (ii) the aggregate principal amount scheduled to
be outstanding (as outlined in Exhibit 1) under the amended and restated loan
agreement dated as of 29 March 1996 (the “AIFS Term Loan”) between NWA as
borrower and AIFS as initial lender and agent regardless as to whether such AIFS
Term Loan has been repaid and (f) will be an amount equal to the combined
scheduled termination values (as outlined in Exhibit 2) at the time  in relation
to the ten (10) A320-200 sub-lease agreements (Trusts A through J) between NWA
as sub-lessee and AI Leasing IV, Inc. (“AIL”) as sub-lessor (each an “AIL Trust”
and collectively the “AIL Trusts”). In the event that an AIL Trust is terminated
for any reason prior to its currently scheduled term then the figures in Exhibit
2 will be reduced on a pro rated basis.

 

1.2                               Subject to the terms of this Letter Agreement
(i) the A330 Short-Term Credit facility described herein and (ii) the EETC
Participation described herein will be available to be drawn in accordance with
the terms of this Letter Agreement in respect of all of AVSA’s share of the
Aircraft as described in paragraph 2.0 below, subject to Exposure not exceeding
US$ *** at any time. For the avoidance of doubt, if at the time of financing of
a relevant Aircraft the amount to be advanced in respect of such Aircraft under
any of the A330 Short-Term Credit or EETC Participation facilities described
herein would result in Exposure exceeding US$ ***, then the amount advanced in
respect of such Aircraft will be reduced accordingly.

 

2.0                               Election of Financing

 

2.1                               Subject to the terms and conditions set forth
herein NWA may elect, with respect to any of the Aircraft up to a maximum of
twelve (12) out of the sixteen (16) initial Firm Aircraft and six (6) out of the
remaining eight (8) Cancelable Aircraft from the initial twenty-four (24) Firm
Aircraft, by informing AVSA in writing to use the A330 Short-Term Credit offered
by AVSA as set forth in this section A by providing written notice to AVSA no
less than sixty (60) days prior to the scheduled month of delivery of each such
Aircraft (the “Preliminary Notice Date”). NWA will be required to provide final
written irrevocable notice (the

 

2

--------------------------------------------------------------------------------


 

“Final Notice Date”) no less than thirty (30) days prior to the scheduled month
of delivery of such Aircraft. Notwithstanding the foregoing, in order to
facilitate administrative planning, AVSA will be entitled to enquire of NWA from
time to time and in advance of the Preliminary Notice Date as to NWA’s likely
intentions with regard to the financing of a relevant Aircraft. NWA hereby
undertakes to provide a good faith response to any such enquiry, which will not
be binding on its ultimate intentions. It is understood that AVSA will be
entitled to begin working on financing documentation from the Preliminary Notice
Date. Notwithstanding the foregoing, NWA may elect to draw down the A330
Short-Term Credit (as described herein) up to three (3) months following
delivery of a relevant Aircraft provided that such election may only be made in
respect of up to six (6) Aircraft and that no previous election (excluding any
preliminary notice) had been made to have such Aircraft financed at delivery
under the facilities described herein and provided further that AVSA is provided
with initial revocable notice no less than three (3) Business Days before the
date of delivery of such Aircraft and final irrevocable written notice no less
than thirty (30) days before drawdown under the A330 Short-Term Credit in
respect of such Aircraft.

 

3.0                               Short-Term Debt Financing

 

3.1                               If NWA gives AVSA timely notice of its
election with respect to any Aircraft, as provided in Paragraph 2.0 above, to
use the financing alternative set forth in this Paragraph 3.0, then AVSA will
provide or procure that a nominee will provide on the terms set forth below, a
secured short-term debt financing (an “A330 Short-Term Credit”) of such Aircraft
to NWA. The A330 Short-Term Credit will be secured by a first priority perfected
lien on the Aircraft and will be entitled to the benefits of Section 1110 of the
US Bankruptcy Code. The amount of debt to be arranged or provided in any such
A330 Short-Term Credit transaction shall not exceed  *** percent (*** %) of the
Net Aircraft Flyaway Price of such Aircraft (which, for the purposes of this
Letter Agreement, is defined as the Final Contract price of the relevant
Aircraft plus Buyer Furnished Equipment less all airframe and engine credits
available at delivery of such Aircraft). The initial term (the “Initial Term”)
of an A330 Short-Term Credit will not extend beyond the third anniversary
following delivery of the relevant Aircraft. Interest will accrue and be paid in
arrears at the end of the selected LIBOR period by NWA at the rate of LIBOR plus
a margin for each of the three years which will be determined at drawdown. The
rate of interest (the “Interest Rate”) payable by NWA under each A330 Short-Term
Credit will be based on LIBOR plus the higher of (x) and (y) where (x) is the
prevailing margin at which NWA could borrow in a commercial bank loan
transaction of the same principal amount with the same tenor and on comparable
terms and security at the same time (the “NWA Market Margin”) and (y) from the
date of drawdown until the first anniversary: *** basis points per annum, from
the first anniversary until the second anniversary: *** basis points per annum,
and from the second anniversary until the third anniversary: *** basis points
per annum. Notwithstanding the foregoing, it is agreed between the parties

 

3

--------------------------------------------------------------------------------


 

that the Interest Rate will not exceed LIBOR plus *** basis points per annum.
AVSA and NWA will establish the NWA Market Margin by requesting their respective
commercial banks from the list of approved commercial banks in Exhibit 3 to
determine the margin that would be obtainable in the market by NWA at the time
of such A330 Short-Term Credit. Should the two commercial banks fail to agree on
such NWA Market Margin, both AVSA and NWA will request a mutually selected third
commercial bank to determine the NWA Market Margin, and the average of the
closest rates of two of the three commercial banks will be agreed to be the NWA
Market Margin.

 

3.2                               Notwithstanding the foregoing, NWA may select
on a per Aircraft basis from time to time in accordance with the procedure
established under the A319 Credit Agreement, one (1) month LIBOR in place of
three (3) month LIBOR. The principal balance of such financing will amortise on
the basis of *** percent of the drawn amount per quarter in arrears during the
first two years and *** percent of the drawn amount per quarter in arrears
during the third year and be repaid quarterly in arrears. Apart from any
specific changes outlined in this Letter Agreement, any changes which are
required to reflect the identity and location of the Lender and any other
changes that may be agreed with NWA at the time, the documentation under each
A330 Short Term Credit will otherwise contain the same terms as set forth in the
A319 Credit Agreement, including, without limitation, prepayment rights and
obligations.

 

3.3                               In respect of any relevant Aircraft, in the
event that NWA does not intend to extend the A330 Short Term Credit beyond the
Initial Term then repayment in full of the outstanding principal will be made by
NWA at final maturity on the last day of the Initial Term. In respect of any
relevant Aircraft, if NWA wishes to extend the A330 Short Term Credit beyond the
Initial Term, it shall be entitled so to do, subject to written notice provided
by NWA to the Lender of not less than sixty (60) days before the last day of the
Initial Term. The maximum period that NWA may extend the A330 Short-Term credit
beyond the Initial Term will be *** years (the “Extended Term”). Repayment in
full of the outstanding principal will be made by NWA at final maturity on the
last day of the Extended Term.

 

3.4                               During the Extended Term principal under the
A330 Short-Term Credit will amortise quarterly in arrears on the basis of a
mortgage-style level payment profile at an assumed fixed interest rate of *** %
per annum to a balloon payment of *** percent (*** %) of the original amount
drawn. Interest will accrue and be paid in arrears at the end of the selected
LIBOR period by NWA at the rate of LIBOR plus a margin for each of the nine
years which will be determined two business days before the first day of the
Extended Term. Notwithstanding the foregoing, NWA may select on a per Aircraft
basis from time to time in accordance with the procedure established under the
A319 Credit Agreement, one (1) month LIBOR in place of three- (3) month LIBOR.
The rate of interest (the “Extended Term Interest Rate”) during each year of the
Extended Term payable by NWA under

 

4

--------------------------------------------------------------------------------


 

each A330 Short-Term Credit will be based on LIBOR plus the prevailing margin at
which NWA could borrow on the basis of a commercial bank loan transaction of the
same principal amount with the same tenor and on comparable terms and security
at the same time (the “NWA Extended Term Market Margin”), with a minimum
interest rate of LIBOR plus *** basis points in respect of any of the first six
(6) Aircraft financed under an Extended Term during the Extended Term, LIBOR
plus *** basis points in respect of any of the next six (6) Aircraft financed
under an Extended Term during the Extended Term and LIBOR plus *** basis points
in respect of any of the remaining six (6) Aircraft financed under an Extended
Term during the Extended Term. AVSA and NWA will establish the NWA Extended Term
Market Margin by requesting their respective commercial banks from the list of
approved commercial banks in Exhibit 3 to determine the margin that would be
obtainable in the market by NWA at the time of such Extended Term. Should the
two commercial banks fail to agree on such NWA Extended Term Market Margin, both
AVSA and NWA will request a mutually selected third commercial bank to determine
the NWA Extended Term Market Margin, and the average of the closest rates of two
of the three commercial banks will be agreed to be the NWA Extended Term Market
Margin.

 

3.5                               In the event that NWA selects the Extended
Term in respect of up to six (6) Aircraft, from the first day of the Extended
Term up to and including the second anniversary of the Extended Term the
Extended Term Interest Rate will be LIBOR plus the NWA Extended Term Market
Margin. From the second anniversary of the Extended Term until and including the
third anniversary of the Extended Term the Extended Term Interest Rate will be
LIBOR plus *** percent (*** %) of the NWA Extended Term Market Margin. From the
third anniversary of the Extended Term until and including the sixth anniversary
of the Extended Term the Extended Term Interest Rate will be LIBOR plus ***
percent (*** %) of the NWA Extended Term Market Margin. From the sixth
anniversary of the Extended Term until and including the seventh anniversary of
the Extended Term the Extended Term Interest Rate will be LIBOR plus *** percent
(*** %) of the NWA Extended Term Market Margin. From the seventh anniversary of
the Extended Term until and including the ninth anniversary of the Extended Term
the Extended Term Interest Rate will be LIBOR plus *** percent (*** %) of the
NWA Extended Term Market Margin. Notwithstanding the foregoing, it is agreed
between the parties that the Extended Term Interest Rate in respect of such
Aircraft will not exceed LIBOR plus *** basis points per annum.

 

3.6                               In the event that NWA selects the Extended
Term in respect of more than six (6) Aircraft but no more than twelve (12)
Aircraft, from the first day of the Extended Term up to and including the first
anniversary of the Extended Term the Extended Term Interest Rate in respect of
the seventh to the twelfth Aircraft will be LIBOR plus the NWA Extended Term
Market Margin. From the first anniversary of the Extended Term until and
including the third anniversary of the Extended Term the Extended Term Interest
Rate will be LIBOR plus *** percent (*** %) of the

 

5

--------------------------------------------------------------------------------


 

NWA Extended Term Market Margin. From the third anniversary of the Extended Term
until and including the fourth anniversary of the Extended Term the Extended
Term Interest Rate will be LIBOR plus *** percent (*** %) of the NWA Extended
Term Market Margin. From the fourth anniversary of the Extended Term until and
including the fifth anniversary of the Extended Term the Extended Term Interest
Rate will be LIBOR plus *** percent (*** %) of the NWA Extended Term Market
Margin. From the fifth anniversary of the Extended Term until and including the
seventh anniversary of the Extended Term the Extended Term Interest Rate will be
LIBOR plus *** percent (*** %) of the NWA Extended Term Market Margin. From the
seventh anniversary of the Extended Term until and including the ninth
anniversary of the Extended Term the Extended Term Interest Rate will be LIBOR
plus *** percent (*** %) of the NWA Extended Term Market Margin. Notwithstanding
the foregoing, it is agreed between the parties that the Extended Term Interest
Rate in respect of such Aircraft will not exceed LIBOR plus *** basis points per
annum.

 

In the event that NWA selects the Extended Term in respect of more than twelve
(12) Aircraft, from the first day of the Extended Term up to and including the
first anniversary of the Extended Term the Extended Term Interest Rate in
respect of the thirteenth Aircraft to the eighteenth Aircraft will be LIBOR plus
the NWA Extended Term Market Margin. From the first anniversary of the Extended
Term until and including the third anniversary of the Extended Term the Extended
Term Interest Rate will be LIBOR plus *** percent (*** %) of the NWA Extended
Term Market Margin. From the third anniversary of the Extended Term until and
including the fourth anniversary of the Extended Term the Extended Term Interest
Rate will be LIBOR plus *** percent (*** %) of the NWA Extended Term Market
Margin. From the fourth anniversary of the Extended Term until and including the
fifth anniversary of the Extended Term the Extended Term Interest Rate will be
LIBOR plus *** percent (*** %) of the NWA Extended Term Market Margin. From the
fifth anniversary of the Extended Term until and including the seventh
anniversary of the Extended Term the Extended Term Interest Rate will be LIBOR
plus *** percent (*** %) of the NWA Extended Term Market Margin. From the
seventh anniversary of the Extended Term until and including the ninth
anniversary of the Extended Term the Extended Term Interest Rate will be LIBOR
plus *** percent (*** %) of the NWA Extended Term Market Margin.

 

3.7                               The Aircraft will initially be registered with
the FAA. NWA may at any time re-register the Aircraft after the fifth
anniversary following delivery of the Aircraft in a foreign country in
accordance with the terms contained in Exhibit 5 hereto, it being understood
that there are no adverse tax consequences not otherwise indemnified by NWA.
Notwithstanding the foregoing NWA may reregister the Aircraft at any time before
the fifth anniversary following delivery in the Netherlands, the United Kingdom
or Japan subject to the consent of the Lender,

 

6

--------------------------------------------------------------------------------


 

such consent not to be unreasonably withheld or delayed, it being understood
that there are no adverse tax consequences not otherwise indemnified by NWA.

 

3.8                               Quiet Enjoyment

 

3.8.1                     Each Lender in a A330 Short-Term Credit will covenant
to NWA that it shall not, through its own actions or inactions, interfere with,
or suffer to exist with respect to the Aircraft any lien attributable to the
Lender which might interfere with, NWA’s continued possession, use and operation
of, and quiet enjoyment (including, without limitation, administrative quiet
enjoyment) of, the Aircraft during the term of the A330 Short-Term Credit in
accordance with the terms thereof so long as NWA shall not have been duly
declared, or deemed to be declared, in default pursuant to the A330 Short-Term
Credit.

 

3.8.2                     Each Lender will agree not to suffer to exist an event
of default in its funding arrangement that does not correspond to or result from
an event of default or default by NWA pursuant to the A330 Short-Term Credit.

 

3.8.3                     In the event such third party requests an assignment
of the A330 Short-Term Credit for security purposes in return for such
acknowledgment of quiet enjoyment and use of the Aircraft without interference,
the Lender shall make such request to NWA and NWA may in its sole determination
approve whether or not such assignment may be permitted, such approval, if
granted, to be conveyed by NWA in writing.

 

3.9                               Insurance

 

3.9.1                     NWA will provide insurance (including public
liability, property damage, war risk and hijacking insurance) with respect to
the Aircraft against risks customarily insured against by NWA for similar
aircraft, provided that public liability and property damage insurance shall be
in an amount of the higher of (x) and (y) where (x) is US$475,000,000 per
occurrence and (y) is the amount of such insurance from time to time applicable
to aircraft owned or operated by NWA of the same type as the Aircraft. NWA will
also provide all-risk hull insurance in an amount equal to the outstanding
principal balance from time to time (subject to self-insurance described below).
NWA will retain the right to insure the Aircraft for amounts in excess of
stipulated loss value, and NWA will retain insurance proceeds in excess of
stipulated loss value.

 

3.9.2                     NWA may self insure by way of deductible, premium
adjustment or franchise provisions or otherwise, but in no case shall the
aggregate amount of self-insurance with respect to public liability, property
damage and all-risk hull insurance exceed during any policy year, with respect
to

 

7

--------------------------------------------------------------------------------


 

all of the aircraft in NWA’s fleet (including, without limitation, the
Aircraft), the lesser of (A) *** % of the highest replacement value of any
single aircraft in NWA’s fleet or (B) *** % of the average aggregate insurable
value (during the preceding year) of all aircraft (including, without
limitation, the Aircraft) on which NWA carries insurance. In addition, NWA (and
any lessee or sublessee, as appropriate) may self-insure to the extent of any
applicable mandatory minimum per Aircraft (or, if applicable, per annum or other
period) the hull or liability insurance deductible imposed by the Aircraft hull
or liability insurer.

 

3.9.3                     If at any time the Aircraft is not covered by
insurance as required by the preceding sub-paragraph NWA may not operate the
Aircraft and must maintain ground insurance.

 

3.10                        Maintenance

 

NWA will maintain the Aircraft in as good an operating condition as when
initially delivered to NWA under the facility, ordinary wear and tear excepted,
in compliance with applicable laws and regulations and a maintenance programme
approved by the government of registry, and in such condition as may be
necessary to enable the Aircraft’s airworthiness certification to be maintained
in good standing at all times (with exceptions as to temporary periods of
storage in accordance with applicable regulations and as to the grounding by the
FAA of all Airbus A330 series aircraft powered by engines of the same type as
those with which the Aircraft shall be equipped at the time of such grounding),
utilising, except during any period that a sublease (or lease in the case where
NWA is the borrower) is in effect, the same manner of maintenance used by NWA
with respect to similar aircraft operated by NWA and utilising, during any
period that a sublease is in effect (or lease in the case where NWA is the
borrower), the same manner of maintenance used by the sublessee (or lessee) with
respect to similar aircraft operated by the sublessee (or lessee). NWA will have
the right at any time during the term of any financing to substitute for any
engine another compatible engine having a value and utility (except for
maintenance hours or cycle condition) of the engine being replaced.

 

4.0                               EETC Participation

 

4.1                               With respect to any of the Aircraft up to a
maximum of twelve (12) out of the sixteen (16) initial Firm Aircraft and six (6)
out of the remaining eight (8) Cancelable Aircraft from the initial twenty-four
(24) Firm Aircraft NWA may elect to have a trust (established for the benefit of
NWA) issue an EETC on customary market terms and conditions in respect of an
Aircraft. At any time between the date of this Letter Agreement up to and
including the eighteenth calendar month following delivery of such Aircraft,
subject to written irrevocable notice from NWA to AVSA of at least sixty (60)
days (the “EETC Notice Date”)

 

8

--------------------------------------------------------------------------------


 

prior to issuance of such EETC, AVSA will participate in or arrange for an
affiliate to participate in such EETC issued by the trust on NWA’s behalf in
respect of such Aircraft. For the avoidance of doubt, such EETC may include
other aircraft in addition to such Aircraft. Notwithstanding the foregoing the
EETC Notice Date shall be reduced to thirty (30) days (the “Standard EETC Notice
Date”) in the case of an EETC issue having substantially the same form and terms
as a transaction previously closed by NWA and AVSA or an affiliate of AVSA under
this Letter Agreement. Such Standard EETC Notice Date may be further reduced to
a time to be agreed at NWA’s written request with the consent of AVSA, such
consent not to be unreasonably withheld or delayed.

 

4.2                               AVSA’s participation will take the form of a
purchase of equipment trust certificates (an “EETC Participation”) amounting in
aggregate to an amount required by NWA not to exceed in aggregate *** percent
(*** %) of the Net Aircraft Flyaway Price of each Aircraft in the EETC. The EETC
Participation may be allocated in any of A, B, C or D classes within a limit of
the senior *** percent (*** %) (the “Senior Limit”) of the Net Aircraft Flyaway
Price at delivery of such Aircraft. If the EETC is issued at the eighteenth
calendar month following delivery of a relevant Aircraft the limit will be the
senior *** percent (*** %) of the Net Aircraft Flyaway Price of such Aircraft.
In the event that the EETC is issued between delivery of a relevant Aircraft and
the eighteenth calendar month following delivery of such Aircraft the limit will
be pro rated.

 

4.3                               Any EETC may be structured on the basis of a
prefunding on customary terms and conditions. Interest will be charged at NWA’s
market pricing for such certificates with market clearing protection for NWA,
subject to such pricing not falling below Airbus Industrie’s market rate for
such a tranche. AVSA or its affiliate, as appropriate, will be provided access
to the price determination process and NWA and the lead managers will be
required to use reasonable efforts to sell in its entirety each class in which
NWA is considering applying an EETC Participation where such EETC Participation
would represent part of a class. AVSA will establish Airbus Industrie’s market
rate described above by requesting its investment bank from the list of approved
investment banks in Exhibit 4 to determine the market rate that would be
obtainable by Airbus Industrie for such a tranche at the time of such EETC
Participation. In the case where AVSA or its affiliate is required to acquire
the entirety of a class, AVSA will be entitled to have its investment bank audit
the price determination process in order to verify that the pricing on the class
is the market rate.

 

4.4                               Depending on the level of seniority of a class
there will be a limit on term and weighted average life as follows: In the case
of a junior participation (C class or D class), the maximum term for any EETC
Participation, in whole or in part, above and excluding ***percent (*** %) of
the Net Aircraft Flyaway Price of any Aircraft at delivery of such Aircraft or
above and excluding ***percent (*** %) at the eighteenth calendar month
following delivery of such Aircraft (with the

 

9

--------------------------------------------------------------------------------


 

intervening period being pro rated) will not exceed *** years from delivery with
a weighted average life not to exceed *** years from delivery. In the case of a
senior participation (A class or B class), if any EETC Participation, in whole
or in part, is at a level below and including *** percent (*** %) of the Net
Aircraft Flyaway Price of any Aircraft or below and including *** percent (***
%) at the eighteenth calendar month following delivery of such Aircraft (with
the intervening period being pro rated) then the maximum term for such EETC
Participation will be as follows:

 

(i)                                     the maximum term in respect of an A
class participation may not exceed *** years from delivery with a weighted
average life not to exceed *** years from delivery (so long as the EETC
Participation in such circumstances represents less than fifty percent of the A
class);

 

(ii)                                  the maximum term in respect of a B class
participation (or an A class participation if the EETC Participation is equal to
the *** percent or more of the A class) may not exceed *** years from delivery
with a weighted average life not to exceed *** years from delivery.

 

4.5                               In the event that NWA elects to have an EETC
Participation in respect of a relevant Aircraft it may not be entitled to elect
to have an RVG as outlined herein in respect of such Aircraft. In the event that
eighteen (18) RVGs have been issued then NWA will not be entitled to elect to
have an EETC Participation in respect of an Aircraft without first cancelling an
RVG in respect of such Aircraft or another Aircraft, as appropriate.

 

5.0                               Other Terms and Conditions

 

5.1                               Costs and Expenses

 

NWA will pay the Lender’s reasonable and adequately documented external legal
expenses in relation to the A330 Short-Term Credit or EETC Participation, as
appropriate, whether or not consummated.

 

5.2                               Transfer and Assignment

 

5.2.1.                  The certificates under an EETC Participation will be
either registered paper at issuance or will be eligible for resale under Rule
144a. If AVSA supplies to NWA a statement from a law firm reasonably
satisfactory to NWA to the effect that such firm is not able to deliver an
unqualified opinion that AVSA or, if different, the initial certificate
purchaser, can resell the certificates to the public without an effective
registration statement, NWA will enter into a registration rights agreement
pursuant to

 

10

--------------------------------------------------------------------------------


 

which it agrees that, at AVSA’s request, or, if different, the certificate
purchaser’s request, NWA will (i) effect a registered exchange offer under
customary terms and conditions, and/or (ii) file (and use its reasonable efforts
to cause to become effective) a registration statement on Form S-3 and
thereafter use its reasonable efforts to maintain the effectiveness of such
registration statement for a  period of two (2) years following the date of the
initial purchase of the certificates; provided, however, that NWA shall not be
obligated to file or cause to become effective, and shall be permitted to
suspend sales under, a registration statement if, and for so long as, the Board
of Directors of NWA determines in good faith that a valid business reason
prevents the disclosure of information relating to NWA (such determination to be
evidenced by a certificate of the Chief Financial Officer or any Senior or
Executive Vice President of NWA and  delivered to AVSA). Failing its obligations
under the registration rights agreement NWA shall be liable for customary
liquidated damages.

 

5.2.2.                  The initial purchaser under an EETC Participation will
notify NWA in writing on any occasion that the initial purchaser has an
intention to dispose of its interest, fully or partially, in the certificates to
an unrelated third party or parties in the public market. If, at the time of
such notice, NWA is in the process of establishing a financing of aircraft in
the long-term domestic fixed income market and requires a free and clear market
to consummate such financing NWA will be entitled to require the initial
purchaser to refrain temporarily (each such occasion being a “Refrain Period”)
from disposing of such interest for a period of up to *** days (the “Maximum
Period”) from receipt of such notice by notifying in writing the initial
purchaser that this is the case. If NWA requires the initial purchaser to
refrain for a period of less than the Maximum Period then NWA may use the
balance between the Maximum Period and the period for which NWA has required the
initial purchaser to refrain from disposing of its interest in the certificates
on up to three more occasions thereafter. For the avoidance of doubt, to the
extent the Maximum Period is not fully utilised on the four occasions outlined
above any balance of days remaining will no longer be available to NWA. Once the
total number of Refrain Periods has either reached four (4) in total or in days
the Maximum Period, NWA will not be entitled to require that an initial
purchaser refrain from disposing of its interest in the certificates for a
period of *** days thereafter. At any time after *** days thereafter if the
initial purchaser notifies NWA in writing of its intention to dispose of its
interest in the certificates, fully or partially, then NWA will be entitled to
repeat the process outlined above. The process outlined herein may be repeated
until the initial purchaser has fully disposed of its interest in the
certificates.

 

5.2.3.                  The person to whom any transfer or assignment under an
A330 Short-Term Credit is made will be either (1) a bank or other financial
institution

 

11

--------------------------------------------------------------------------------


 

with a combined capital, surplus and undivided profits of at least $ ***, or a
corporation whose consolidated tangible net worth is at least $ ***, exclusive
of goodwill, in either case as of the proposed date of such transfer or
assignment, as determined in accordance with generally accepted accounting
principles or (2) any affiliate of any such bank, financial institution or
corporation if such bank, financial institution or corporation furnishes to NWA
an agreement or agreements of such bank, financial institution or corporation
unconditionally guaranteeing to NWA such affiliate’s obligations to NWA, so long
as such entity referred to in (1) or (2) is (A) not an airline, a commercial air
carrier, an air freight forwarder, an entity engaged in the business of parcel
transport or other similar business (collectively a “Potential Competitor”) and
(B) is not a person or entity (other than a bank or financial institution)
controlling, controlled by or under common control with any such Potential
Competitor.

 

5.2.4.                  NWA hereby agrees to provide latest publicly available
financial, business and other information to a Lender, if requested, together
with any other information which NWA may currently be providing to lenders in
respect of other similar type of debt financings which NWA may be arranging at
the same time for incorporation into or use in connection with any applicable
placement materials; provided, however, that, in respect of non-public
information, such Lender or its assignee shall enter into a written
confidentiality agreement with NWA consistent with NWA’s normal lender
practices, if so required by NWA.

 

5.2.5.                  In furtherance of the matters covered by this
sub-paragraph 5.2. AVSA, and NWA and, as appropriate, each Lender and each
initial certificate purchaser in an EETC Participation shall undertake in good
faith at NWA’s request, consent to which request not to be unreasonably withheld
or delayed by AVSA, each Lender or each initial certificate purchaser to define
a mutually beneficial process by which the parties would coordinate each
Lender’s, or each initial certificate purchaser’s, efforts to transfer debt or
debt securities with NWA’s plans and efforts to raise capital.

 

B.                                    ***

 

C.                                    General

 

1.0                               Termination

 

During the term of this Letter Agreement, each of the commitments of AVSA set
forth herein shall be subject to the non-occurrence of any of the events
described in this paragraph C.1.0. Should any event described in sub-paragraph
(a) to this paragraph occur, this Letter Agreement and the commitments of AVSA
hereunder shall automatically

 

12

--------------------------------------------------------------------------------


 

terminate without notice of any kind and without prejudice to any other rights
or remedies that may be exercised by AVSA. If any event described in
sub-paragraphs (b) or (c) to this paragraph occur, AVSA shall be entitled to
terminate this Letter Agreement and its commitments hereunder.

 

(a)

 

(1)                                  NWA or any other party shall commence any
case, proceeding or other action with respect to NWA in any jurisdiction
relating to bankruptcy, insolvency, reorganisation or relief from debtors or
seeking a reorganisation, arrangement, winding-up, liquidation, dissolution or
other relief with respect to its debts and such case, proceeding or action is
not dismissed within sixty (60) days.

 

(2)                                  An action is commenced seeking the
appointment of a receiver, trustee, custodian or other similar official for NWA
for all or substantially all of its assets and such action is not stayed or
dismissed within sixty (60) days, or NWA makes a general assignment for the
benefit of its creditors

 

(3)                                  An action is commenced against NWA seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets and such action is not
dismissed within sixty (60) days.

 

(4)                                  NWA is unable generally to pay its debts as
they become due.

 

(5)                                  There is a liquidation, winding-up or
analogous event with respect to NWA.

 

(b)

 

(1)                                  NWA fails to make any Predelivery Payment
required to be made pursuant to the Agreement when such payment comes due or
fails to make payment of all or part of the Final Contract price required to be
made pursuant to the Agreement.

 

(2)                                  NWA defaults on any payment of principal or
interest on any indebtedness or in the payment of any guarantee obligation to
AVSA or any of its Affiliates (as defined in the Agreement).

 

(3)                                  NWA defaults in its obligation to take
delivery of an Aircraft (as defined in the Agreement).

 

13

--------------------------------------------------------------------------------


 

(4)                                  NWA defaults in any material respect in the
observance or performance of any other material covenant or undertaking
contained in the Agreement, and such default continues beyond the applicable
grace period (if any).

 

(5)                                  The Agreement shall have terminated on
account of a material breach by NWA or for any other reason or if NWA shall be
in material default of any of its obligations thereunder.

 

(c)                                  NWA or any of its affiliates shall have
materially defaulted under any A330 Short-Term Credit or EETC Participation.

 

2.0                               Conditions Precedent

 

Each A330 Short-Term Credit, EETC Participation or RVG (at issuance) will
contain appropriate conditions precedent including

 

(i)                                     there not having occurred since 31
December 2000 and be continuing 60 days before drawdown of debt or RVG issue, as
appropriate, in respect of a relevant Aircraft a material adverse change in
NWA’s financial condition which has a material adverse effect on NWA’s ability
to perform its material obligations under the A330 Short-Term Credit, RVG or
EETC Participation, as appropriate and

 

(ii)                                  NWA not being in material default, at time
of drawdown of debt under this Letter Agreement or time of RVG issuance in
respect of a relevant Aircraft, under any material financing (including without
limitation financing drawn under the Credit Agreement, another A330 Short-Term
Credit or EETC Participation or financing drawn under the A319 Credit Agreement
or under the AIFS Term Loan if AIFS or an affiliate remains at risk or under an
AIL Trust if AIL or an affiliate remains at risk or financing drawn under
commitments provided to NWA by the Propulsion Systems manufacturer in respect of
the Aircraft) or under the Agreement.

 

3.0                               Guarantee

 

To the extent that AVSA or an affiliate of AVSA (but excluding AFC if it is a
Lender) is the Lender under an A330 Short-Term Credit and prior to any transfer
or assignment of such A330 Short-Term Credit by such Lender, any Lender
undertaking or obligation, including without limitation lifting of liens,
indemnities for the benefit of NWA and transferring of title under a conditional
sale arrangement, shall be unconditionally guaranteed by Airbus Industrie. To
the extent that AVSA or an affiliate of AVSA (but excluding AFC if it is an RVG
Guarantor) is the RVG Guarantor under an RVG its obligations shall be
unconditionally guaranteed by Airbus Industrie. In the event that an affiliate
of AFC is the Lender or the RVG Guarantor under an RVG then its obligations to

 

14

--------------------------------------------------------------------------------


 

NWA or third party beneficiary, as appropriate, shall be unconditionally
guaranteed by AFC.

 

4.0                               Propulsion Systems Manufacturer

 

NWA hereby confirms that, at the time of signature of the Propulsion Systems
agreement in respect of support and warranties on the Propulsion Systems and as
a condition of its selection, the Propulsion Systems manufacturer will be
required to provide a formal and documented undertaking to NWA to provide
financing options to NWA in respect of up to *** Aircraft out of the initial
twenty-four (24) Firm Aircraft.

 

5.0                               Option aircraft

 

The support outlined herein is available in respect of the initially ordered
Firm Aircraft, which may include initially ordered Firm Aircraft converted into
A330-200 and A330-500 aircraft, and not in respect of Option Aircraft or
Purchase Right Aircraft subsequently converted to Firm Aircraft or Converted
Firm A330-200 Aircraft or Converted Firm A330-500 Aircraft or Converted Firm
A340-500 Aircraft or Converted Firm A340-600 Aircraft any of which were
originally Option Aircraft or Purchase Right Aircraft.

 

6.0                               Exposure Reduction

 

NWA acknowledges that Airbus Industrie and AIL intend to reduce their exposure
in the AIL Trusts. AVSA and AIL will take all reasonable efforts to minimise the
administrative burden in connection with such exposure reduction. NWA agrees to
cooperate reasonably with AIL and Airbus Industrie with the objective of
achieving such exposure reduction for AIL and Airbus Industrie under the AIL
Trusts according to a timetable to be established by Airbus Industrie and which
could begin, at Airbus Industrie’s option, in 2001, it being acknowledged by
AVSA that NWA will not be required to suffer any economic deterioration or
additional risk in respect of the exposure reduction under such AIL Trusts. In
addition, AVSA will procure that AIL will reimburse NWA’s reasonable and
adequately documented external legal and investment bank fees and expenses in
respect of any exposure reduction.

 

7.0                               Assignment

 

Notwithstanding any other provision of this Letter Agreement or of the
Agreement, this Letter Agreement and the rights and obligations of NWA and AVSA
hereunder (excluding, for the avoidance of doubt, for the purposes of this
Paragraph the rights and obligations under an A330 Short-Term Credit or EETC
Participation or RVG that have already been closed) will not be assigned or
transferred or mortgaged or pledged in any manner without the prior written
consent of either party hereunder, and any attempted assignment or transfer in
contravention of the provisions of this Paragraph will be void and of no force
and effect.

 

15

--------------------------------------------------------------------------------


 

8.0                               Miscellaneous Provisions

 

(a)                                  Notices

 

All notices and requests required or authorised hereunder shall be given in
writing either by personal delivery to a responsible officer of the party to
whom the same is given or by commercial courier or mail or by electronic
transmission to the addresses set forth below. The date upon which any such
notice or request is so personally delivered or delivered by commercial courier
or mail, or if such notice or request is given by electronic transmission, the
date upon which sent, shall be deemed to be the effective date of such notice or
request.

 

AVSA shall be addressed at:

 

2, rond-point Maurice Bellonte

31700 BLAGNAC, FRANCE

 

Attention:

Director - Contracts

Telephone:

(33) 5 61 30 40 12

Telex:

AVSA 521155F

Fax:

(33) 5 61 30 40 11

 

And NWA shall be addressed at:

 

2700 Lone Oak Parkway

Eagan, Minnesota 55121, USA

 

Attention:

Senior Vice President Finance & Treasurer

Telephone:

(1) 612 726 2274

Fax:

(1) 612 726 2488

 

or at such other address or to such other address or to such other person as the
party receiving the notice or request may designate from time to time.

 

(b)                                 Waiver

 

The failure of either party to enforce at any time any of the provisions of this
Letter Agreement, or to exercise any right herein provided, or to require at any
time performance by any other party of any of the provisions hereof, will in no
way be construed to be a present or future waiver of such provisions nor in any
way to affect the validity of this Letter Agreement or any part hereof or the
right of the other party thereafter to enforce each and every provision. The
express waiver by either party of any provision, condition or requirement of
this Letter Agreement shall not constitute a waiver of any future obligation to
comply with such provision, condition or requirement.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Interpretation and Law

 

THIS LETTER AGREEMENT AND ANY DOCUMENTS PERTAINING TO ANY OF THE FINANCING
PROVIDED HEREUNDER WILL BE GOVERNED BY AND CONSTRUED, AND THE PERFORMANCE
THEREOF WILL BE DETERMINED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE IN SUCH STATE BY RESIDENTS THEREOF AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE; INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE. Each of AVSA and NWA (i) hereby irrevocably submits
itself to the non-exclusive jurisdiction of the courts of the State of New York,
New York County, of the United States, and to the non-exclusive jurisdiction of
the United States District Court for the Southern District of New York, for the
purposes of any suit, action or other proceeding arising out of this Letter
Agreement, the subject matter hereof or any of the transactions contemplated
hereby brought by any party or parties hereto, and (ii) hereby waives, and
agrees not to assert, by way of motion, as a defence, or otherwise, in any such
suit, action or proceeding, to the extent permitted by applicable law, any
defence based on sovereign or other immunity or that any suit, action or
proceeding is brought in an inconvenient forum, that the venue of such suit,
action or proceeding is improper, or that this Letter Agreement or the subject
matter hereof or any of the transactions contemplated hereby may not be enforced
in or by such courts.

 

(d)                                 Confidentiality

 

Subject to any legal or governmental requirements of disclosure, and except for
disclosure to legal counsel, credit rating agencies and lead lenders to the
parties on an as-needed basis, the parties (which for this purpose shall include
their board of directors, employees, agents and advisers (including financial
advisers)) shall maintain the terms and conditions of this Letter Agreement
strictly confidential. Without limiting the generality of the foregoing, NWA and
AVSA will limit the disclosure of the contents of this Letter Agreement, to the
extent legally permissible, in any filing required to be made with any
governmental agency and shall make such applications as shall be necessary to
implement the foregoing. NWA and AVSA shall consult with each other prior to the
making of any public disclosure or filing, otherwise permitted hereunder, of
this Letter Agreement or the terms and conditions hereof. In the event that NWA
receives any other disclosure request from any government or any branch, agency
or instrumentality thereof or any government-related entity, which NWA believes
would be advisable to satisfy in whole or in part, NWA and AVSA will consult and
AVSA will not unreasonably withhold its consent to such disclosure.
Notwithstanding anything in this Paragraph to the contrary, AVSA may deliver a
copy of this Letter Agreement to the selected Propulsion Systems manufacturer.
The provisions of this Paragraph shall survive any termination of this Letter
Agreement.

 

17

--------------------------------------------------------------------------------


 

(e)                                  Severability

 

In the event that any provision of this Letter Agreement should for any reason
be held to be without effect, the remainder of this Letter Agreement shall
remain in full force and effect. To the extent permitted by applicable law, each
party hereto hereby waives any provision of law which renders any provision of
this Letter Agreement prohibited or unenforceable in any respect.

 

(f)                                    Alterations to Contract

 

This Letter Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes any previous understanding,
commitments or representations whatsoever, oral or written.

 

(g)                                 Language

 

All correspondence, documents and any other written matters in connection with
this Letter Agreement shall be in English.

 

(h)                                 Headings

 

All headings in this Letter Agreement are for convenience of reference only and
do not constitute a part of this Letter Agreement.

 

(i)                                     Counterparts

 

This Letter Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute but one and the same
instrument.

 

18

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth our understanding, please execute the
original and one (1) copy hereof in the space provided below and return a copy
to AVSA.

 

 

Very truly yours,

 

 

 

AVSA, S.A.R.L.

 

 

 

 

 

By:

/s/ Francois Besnier

 

 

 

 

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

Date:

December 21, 2000

 

 

 

 

 

Accepted and Agreed

 

 

 

NORTHWEST AIRLINES, INC.

 

 

 

By:

/s/ Daniel B. Matthews

 

 

 

 

 

Its:

Senior Vice President & Treasurer

 

 

 

 

Date:

December 21, 2000

 

 

19

--------------------------------------------------------------------------------


 

Exhibit 1

 

AIFS Term Loan Amortisation

 

 

 

***

 

 

 

20

--------------------------------------------------------------------------------


 

Exhibit 2

 

AIL Trusts Aggregate Termination Values

 

 

 

***

 

 

 

21

--------------------------------------------------------------------------------


 

Exhibit 3

 

Approved Commercial Banks

 

 

 

ABN-Amro Bank

 

 

Citibank

 

 

Crédit Lyonnais

 

 

Chase Manhattan Bank

 

 

Deutsche Bank

 

 

The Mitsubishi Trust and Banking Corporation

 

 

The Bank of Tokyo-Mitsubishi Limited

 

 

Kreditanstalt für Wiederaufbau

 

 

Credit Suisse

 

 

 

their successors or assigns.

 

22

--------------------------------------------------------------------------------


 

Exhibit 4

 

Approved Investment Banks

 

 

 

Morgan Stanley Dean Witter

 

 

 

 

 

Merrill Lynch

 

 

 

 

 

Salomon Smith Barney

 

 

 

 

 

Goldman Sachs

 

 

 

 

 

Deutsche Bank Securities

 

 

 

 

 

J.P. Morgan (Chase) Securities

 

 

 

 

 

Credit Suisse First Boston Corporation

 

 

 

their successors or assigns and any investment bank not on the above list who at
the time of determination of market rates is one of the top five lead banks in
the fixed income US domestic bond market according to Thomson Financial
Securities Data.

 

23

--------------------------------------------------------------------------------


 

Exhibit 5

 

Aircraft Reregistration Rights

 

 

 

The Lender will agree that, at any time after the fifth anniversary following
delivery, NWA may effect a change in the registration of the Aircraft, at NWA’s
expense, so long as

 

(a)                                  the proposed country of registry of the
Aircraft is a country listed on Exhibit 6 to the Letter Agreement (or such other
country as the Lender approves),

 

(b)                                 NWA undertakes to perform in such country
that which is required to maintain the Lender’s security position and

 

(c)                                  the following conditions are met:

 

(i)                                     the United States, France, Germany,
United Kingdom, the Netherlands or Japan, as appropriate, maintain normal
diplomatic relations with the proposed country of registry of the Aircraft; and

 

(ii)                                  the Lender together with any appropriate
funding entity (including the equity investor, as appropriate) shall have
received favourable opinions (subject to customary exceptions) addressed to each
party, from counsel of recognised reputation qualified in the laws of the
relevant jurisdiction to the effect that:

 

(A)                              The appropriate party’s ownership, lease or
security interests in the Aircraft shall be recognised under the laws of such
jurisdiction,

 

(B)                                the obligations of NWA, and the rights and
remedies of the appropriate parties under the financing transaction shall remain
valid, binding and (subject to customary bankruptcy and equitable remedies
exceptions and to other exceptions customary in foreign opinions generally)
enforceable under the laws of such jurisdiction (or the laws of the jurisdiction
to which the laws of such jurisdiction would refer as the applicable governing
law),

 

(C)                                after giving effect to such change in
registration, any lien, if appropriate, on the Lender’s right and interest in
and to the Aircraft and the borrowing shall continue as a valid and duly
perfected first priority security interest and all filing, recording or other
action necessary to protect the same shall have been accomplished (or, if such
opinion cannot be given at the time of such proposed change in registration

 

24

--------------------------------------------------------------------------------


 

because such change in registration is not effective, (1) the opinion shall
detail what filing, recording or other action is necessary and (2) the Lender
and the appropriate parties shall have received a certificate from NWA that all
possible preparations to accomplish such filing, recording and other action
shall have been done, and such filing, recording and other action shall be
accomplished and a supplemental opinion to that effect shall be delivered the
Lender and other appropriate parties on or prior to the effective date of such
change in registration),

 

(D)                               it is not necessary, solely as a consequence
of such change in registration and without giving effect to any other activity
of the Lender or another appropriate party, as the case may be, for the Lender
or such other appropriate party to qualify to do business in such jurisdiction,

 

(E)                                 there is no tort liability of the owner of
an aircraft not in possession thereof under the laws of such jurisdiction (it
being agreed that, in the event such latter opinion cannot be given in a form
satisfactory to the appropriate parties, such opinion shall be waived if
insurance reasonably satisfactory to the appropriate parties is provided to
cover such risk) and

 

(F)                                 (unless NWA shall have agreed to provide
insurance covering the risk of requisition of use of the Aircraft by the
government of such jurisdiction so long as the Aircraft is registered under the
laws of such jurisdiction) the laws of such jurisdiction require fair
compensation by the government of such jurisdiction payable in currency freely
convertible into US dollars for the loss of use of the Aircraft in the event of
the requisition by such government of such use.

 

In addition, as a condition precedent to any such change in registration, NWA
shall furnish to the Lender and any other appropriate party an officer’s
certificate to the effect that the insurance required by the financing
transaction shall be in full force and effect at the time of such change in
registration after giving effect to such change in registration and that the new
country of registry imposes aircraft maintenance standards not materially
different from those of the United States of America, France, Germany, Japan,
the Netherlands or the United Kingdom. NWA shall pay all costs, expenses, fees,
recording and registration taxes, including the fees and expenses of counsel to
the Lender and other appropriate parties and other charges in connection with
any such change in registration.

 

25

--------------------------------------------------------------------------------


 

Exhibit 6

 

Approved Countries for Aircraft Reregistration Purposes

 

 

 

 

Argentina

 

Malaysia

 

 

 

Australia

 

Netherlands

 

 

 

Belgium

 

New Zealand

 

 

 

Brazil

 

Norway

 

 

 

Canada

 

People’s Republic of China

 

 

 

Chile

 

Philippines

 

 

 

Denmark

 

Portugal

 

 

 

Finland

 

Republic of China (Taiwan)(1)

 

 

 

France

 

Singapore

 

 

 

Germany

 

South Korea

 

 

 

Greece

 

Spain

 

 

 

Iceland

 

Sweden

 

 

 

India

 

Switzerland

 

 

 

Indonesia

 

Thailand

 

 

 

Ireland

 

Trinidad and Tobago

 

 

 

Italy

 

United Kingdom

 

 

 

Japan

 

Venezuela

 

 

 

Luxembourg

 

 

 

--------------------------------------------------------------------------------

(1) So long as on the date of entering into the proposed re-registration such
country and the United States have diplomatic relations as good as those in
effect as of the date of this Letter Agreement with respect to the applicable
Aircraft.

 

26

--------------------------------------------------------------------------------


 

Exhibit 7

 

Reference Condition

 

 

 

***

 

 

 

27

--------------------------------------------------------------------------------